 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9   Enrique Montijo,                                  No. CV-13-01439-TUC-DCB
10                     Plaintiff,                      ORDER
11   v.
12   Charles L Ryan, et al.,
13                     Defendants.
14
15          Pending before the United States Supreme Court is Defendants’ Petition for Writ of
16   Certiorari, which the Court finds is good cause to stay the case.

17          Accordingly,
18          IT IS ORDERED that the Renewed Motion for Stay Pending Petition for Writ of

19   Certiorari (Doc. 146) is GRANTED.

20          IT IS FURTHER ORDERED that the case is stayed, pending a ruling by the
21   United States Supreme Court on the Petition for Writ of Certiorari.
22          IT IS FURTHER ORDERED that the Defendants shall notify the Court

23   immediately upon a ruling from the Supreme Court either granting or denying the Petition

24   for Certiorari.

25          IT IS FURTHER ORDERED that the Defendants shall file a status report with the

26   Court every three months during the pendency of the Petition.
27
28
 1          IT IS FURTHER ORDERED that when the stay is lifted, the trial shall be
 2   immediately reset for trial in the event the Petition is denied or if this Court’s denial of
 3   qualified immunity is affirmed.
 4          Dated this 16th day of September, 2019.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
